Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Fred Martin appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning below. Martin v. McCall, No. 4:13-cv-01567-DCN, 2013 WL 5316316 (D.S.C. filed Sept. 20, entered Sept. 23, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the *735materials before this court and argument would not aid the decisional process.

AFFIRMED.